Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO.  7 AND WAIVER TO THE BRIDGE LOAN AGREEMENT

 

Dated as of May 8, 2009

 

AMENDMENT NO. 7 AND WAIVER TO THE BRIDGE LOAN AGREEMENT (this “Amendment and
Waiver”) among Capmark Financial Group Inc., a Nevada corporation (the
“Company”), the financial institutions and other institutional lenders party
hereto, and Citicorp North America, Inc., as administrative agent (the “Agent”)
for the Lenders.

 

RECITALS:

 

(1)                                 THE COMPANY, THE FINANCIAL INSTITUTIONS AND
OTHER INSTITUTIONAL LENDERS PARTY THERETO (THE “LENDERS”), THE AGENT AND THE
OTHER AGENTS PARTY THERETO HAVE ENTERED INTO THAT CERTAIN BRIDGE LOAN AGREEMENT
DATED AS OF MARCH 23, 2006, AS AMENDED BY AMENDMENT NO. 1 TO THE BRIDGE LOAN
AGREEMENT DATED AS OF DECEMBER 7, 2006, AMENDMENT NO. 2 TO THE BRIDGE LOAN
AGREEMENT DATED AS OF JUNE 30, 2008,  AMENDMENT NO. 3 TO THE BRIDGE LOAN
AGREEMENT DATED AS OF MARCH 23, 2009, AMENDMENT NO. 4 TO THE BRIDGE LOAN
AGREEMENT DATED AS OF MARCH 24, 2009, AMENDMENT NO. 5 TO THE BRIDGE LOAN
AGREEMENT DATED AS OF APRIL 9, 2009 AND AMENDMENT NO. 6 AND WAIVER TO THE BRIDGE
LOAN AGREEMENT DATED AS OF APRIL 20, 2009 (AS FURTHER AMENDED, SUPPLEMENTED OR
OTHERWISE MODIFIED, THE “BRIDGE LOAN AGREEMENT”).  CAPITALIZED TERMS NOT
OTHERWISE DEFINED IN THIS AMENDMENT AND WAIVER HAVE THE SAME MEANINGS AS
SPECIFIED IN THE BRIDGE LOAN AGREEMENT.

 

(2)                                 THE COMPANY HAS REQUESTED THAT THE LENDERS
AGREE TO (A) EXTEND THE MATURITY DATE OF THE LOANS UNDER THE BRIDGE LOAN
AGREEMENT (ANY SUCH LENDER AGREEING TO SO EXTEND, AN “EXTENDING LENDER”) AS
HEREINAFTER SET FORTH AND (B) WAIVE CERTAIN COVENANTS UNDER THE BRIDGE LOAN
AGREEMENT.

 

(3)                                 PURSUANT TO SUBSECTION 9.1(A) OF THE BRIDGE
LOAN AGREEMENT, THE MAJORITY LENDERS MAY, OR, WITH THE WRITTEN CONSENT OF THE
MAJORITY LENDERS, THE AGENT MAY, FROM TIME TO TIME, ENTER INTO WITH THE COMPANY,
WRITTEN AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS TO THE BRIDGE LOAN AGREEMENT
FOR THE PURPOSE OF ADDING ANY PROVISIONS TO THE BRIDGE LOAN AGREEMENT OR
CHANGING IN ANY MANNER THE RIGHTS OF THE LENDERS OR OF THE COMPANY UNDER THE
BRIDGE LOAN AGREEMENT.

 

(4)                                 PURSUANT TO SUBSECTION 9.1(Y)(I) OF THE
BRIDGE LOAN AGREEMENT, NO AMENDMENT TO THE BRIDGE LOAN AGREEMENT SHALL EXTEND
THE SCHEDULED DATE OF ANY PAYMENT OF ANY LOAN WITHOUT THE CONSENT OF EACH LENDER
DIRECTLY AFFECTED THEREBY.

 

(5)                                 THE MAJORITY LENDERS AND THE EXTENDING
LENDERS HAVE AGREED, SUBJECT TO THE TERMS AND CONDITIONS STATED BELOW, TO AMEND
THE BRIDGE LOAN AGREEMENT AS HEREINAFTER SET FORTH.

 

SECTION 1.                               AMENDMENTS AND WAIVER TO BRIDGE LOAN
AGREEMENT

 

The Bridge Loan Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2, hereby amended
as follows:


 


(A)                                  SECTION 1.01 OF THE BRIDGE LOAN AGREEMENT
IS HEREBY AMENDED BY INSERTING IN ALPHABETICAL ORDER A NEW DEFINITION TO READ AS
FOLLOWS:


 


“AMENDMENT NO. 7 AND WAIVER”: AMENDMENT NO. 7 AND WAIVER TO THE AGREEMENT, DATED
AS OF MAY 8, 2009, AMONG THE COMPANY, THE LENDERS PARTY THERETO AND THE AGENT.

 

--------------------------------------------------------------------------------


 

“Amendment No. 7 and Waiver Effective Date”: the date of effectiveness of
Amendment No. 7 and Waiver in accordance with the terms thereof.

 

“Amendment No. 7 and Waiver Extending Lender”: an “Extending Lender” (as defined
in Amendment No. 7 and Waiver).

 

“Non-Extending Lenders” means Amendment No.  3 Non-Extending Lenders and
Amendment No.  4 Non-Extending Lenders.

 


(B)                                 THE DEFINITION OF “MATURITY DATE” SET FORTH
IN SECTION 1.01 OF THE BRIDGE LOAN AGREEMENT IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

“Maturity Date” means (x) with respect to any Loans and Commitments held by
Amendment No. 3 Non-Extending Lenders on the Amendment No. 3 Effective Date,
March 23, 2009, (y) with respect to any Loans and Commitments held by Amendment
No. 4 Non-Extending Lenders on the Amendment No. 4 Effective Date, March 24,
2009, and (z) with respect to any Loans and Commitments held by Amendment No. 7
and Waiver Extending Lenders on the Amendment No. 7 Effective Date, May 21, 2009
at 5:00 p.m. EDT.

 

(c)                                  The Agent and the Majority Lenders hereby
waive, solely for the period commencing on the date hereof through May 21, 2009
at 5:00 p.m. EDT (the “Waiver Termination Date”), the Events of Default arising
directly from the Company’s failure to (x) maintain, pursuant to Section 6.1 of
the Bridge Loan Agreement, the Total Consolidated Indebtedness at the last day
of each of the fiscal quarters ended December 31, 2008 and March 31, 2009 to
Total Capitalization at such dates at a ratio not greater than 0.87 to 1.0, in
each case without giving effect to ARB51, FIN 46(R) or FAS 66 in each case in
relation to the Company’s affordable tax credit syndication business (the
“Financial Covenant Non-Compliance Event of Default”), and (y) repay in full the
principal amount of, and interest on, the Loans of any Non-Extending Lenders on
the applicable Maturity Date for such Loans (the “Non-Payment Event of Default”;
together with the Financial Covenant Non-Compliance Event of Default, the
“Bridge Loan Agreement Events of Default”).

 

(d)                                 Until the Waiver Termination Date, the
Majority Lenders hereby agree to forbear (and instruct the Agent to
forbear) from exercising any right or remedy under the Bridge Loan Agreement as
a result of the occurrence and continuance of the Events of Default arising from
the Bridge Loan Agreement Events of Default.

 

(e)                                  On the Waiver Termination Date, without any
further action by the Agent and the Majority Lenders, all of the terms and
provisions set forth in the Bridge Loan Agreement with respect to any Event of
Default thereunder that is waived hereunder and not cured prior to the Waiver
Termination Date shall have the same force and effect as if this Amendment and
Waiver had not been entered into by the parties hereto, and the Agent and the
Majority Lenders shall have all of the rights and remedies afforded to them
under the Bridge Loan Agreement with respect to any such Event of Default as
though no waiver had been granted by them hereunder.  Notwithstanding anything
contained herein to the contrary, the foregoing waivers are not intended and
shall not be deemed or construed to constitute a waiver of any Default or any
other Event of Default that hereafter may occur under the Bridge Loan Agreement
or to establish a custom or course of dealing among the Company, the Agent, the
Majority Lenders or any of them.  Except as specifically set forth herein, the
Agent and the Majority Lenders hereby expressly reserve all of their rights and
remedies under the Bridge Loan Agreement, the other Loan Agreements and
applicable law.

 

--------------------------------------------------------------------------------


 

(f)                                    The undersigned agree that the Bridge
Loan Agreement is deemed to be amended to make any modifications to the
applicable payment, pro rata and sharing provisions of the Bridge Loan Agreement
needed in connection with effecting the changes to maturities effected hereby.

 

(g)                                 The Company agrees that, until the Waiver
Termination Date, it shall not make, or cause to be made, any repayment in
respect of the Loans.

 

(h)                                 From the date hereof until the Waiver
Termination Date, notwithstanding the provisions of Section 9.6 of the Bridge
Loan Agreement, no Lender shall be permitted to (i) assign or otherwise transfer
to one or more Assignees all or a portion of its rights or obligations under the
Bridge Loan Agreement or (ii) sell participations to one or more Participants in
all or a portion of its rights or obligations under the Bridge Loan Agreement,
in each case pursuant to Section 9.6 of the Bridge Loan Agreement.

 

(i)                                     The Company hereby agrees to
negotiate in good faith with the Agent and Lenders to finalize by no later than
May 21, 2009 the amendments to the Bridge Loan Agreement and to the Senior
Credit Facility and the definitive documentation for the “Facility” described in
the commitment letters dated on or about May 6, 2009 (together with the Term
Sheet referred to therein, the “Commitment Letters”) entered into by certain
Lenders and certain lenders under the Senior Credit Facility, in each case on
substantially the terms and conditions set forth in the Commitment Letters.

 

SECTION 2.                               CONDITIONS OF EFFECTIVENESS

 

This Amendment and Waiver shall become effective as of the date first above
written when, and only when, the following conditions have been satisfied:

 


(A)                                 THE AGENT SHALL HAVE RECEIVED COUNTERPARTS
OF THIS AMENDMENT AND WAIVER EXECUTED BY THE COMPANY, THE MAJORITY LENDERS, THE
EXTENDING LENDERS, AND/OR, AS TO ANY SUCH MAJORITY LENDER AND EXTENDING LENDER,
ADVICE SATISFACTORY TO THE AGENT THAT SUCH LENDER HAS EXECUTED THIS AMENDMENT
AND WAIVER;


 


(B)                                THE AGENT SHALL HAVE RECEIVED A CERTIFICATE
OF THE SECRETARY OR ASSISTANT SECRETARY OF THE COMPANY, IN FORM AND SUBSTANCE
SATISFACTORY TO THE AGENT, WHICH CERTIFICATE SHALL (I) CERTIFY AS TO THE
INCUMBENCY AND SIGNATURE OF THE OFFICERS OF THE COMPANY EXECUTING THIS AMENDMENT
AND WAIVER (WITH THE PRESIDENT, A VICE PRESIDENT, THE SECRETARY OR ASSISTANT
SECRETARY OF THE COMPANY ATTESTING TO THE INCUMBENCY AND SIGNATURE OF THE
SECRETARY OR ASSISTANT SECRETARY PROVIDING SUCH CERTIFICATE), (II) HAVE ATTACHED
TO IT A TRUE AND CORRECT COPY OF THE RESOLUTIONS OF THE BOARD OF DIRECTORS OF
THE COMPANY, WHICH RESOLUTIONS SHALL AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AMENDMENT AND WAIVER, AND (III) CERTIFY THAT, AS OF THE DATE
OF SUCH CERTIFICATE (WHICH SHALL NOT BE EARLIER THAN THE DATE HEREOF), NONE OF
SUCH RESOLUTIONS SHALL HAVE BEEN AMENDED, SUPPLEMENTED, MODIFIED, REVOKED OR
RESCINDED;


 


(C)                                 THE AGENT SHALL HAVE RECEIVED SATISFACTORY
EVIDENCE THAT WAIVER NO. 2 TO THE SENIOR CREDIT FACILITY DATED AS OF THE DATE
HEREOF SHALL HAVE BECOME EFFECTIVE;


 


(D)                                EACH GUARANTOR HAS EXECUTED AND DELIVERED A
CONSENT IN THE FORM OF ANNEX A HERETO;


 


(E)                                 THE AGENT SHALL HAVE RECEIVED SATISFACTORY
EVIDENCE THAT THE BOARD OF DIRECTORS OF THE COMPANY SHALL HAVE APPROVED THE
TRANSACTIONS (AS DEFINED IN THE COMMITMENT LETTERS) ON SUBSTANTIALLY THE TERMS
SET FORTH IN THE COMMITMENT LETTERS; AND


 


(F)                                   ALL OTHER FEES AND EXPENSES OF THE AGENT
AND THE LENDERS (INCLUDING (I) ALL REASONABLE FEES

 

--------------------------------------------------------------------------------


 


AND EXPENSES OF COUNSEL TO THE AGENT AND (II) ALL RETAINERS FOR COUNSEL TO THE
AGENT AND ADVISOR TO THE AGENT), TO THE EXTENT INVOICED PRIOR TO THE DATE
HEREOF, SHALL HAVE BEEN PAID.

 

SECTION 3.                               CONFIRMATION OF REPRESENTATIONS AND
WARRANTIES


 


(A)                                 THE COMPANY HEREBY REPRESENTS AND WARRANTS,
ON AND AS OF THE DATE HEREOF, THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE BRIDGE LOAN AGREEMENT (TO THE EXTENT RELATING TO THE COMPANY) ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF, BEFORE AND
AFTER GIVING EFFECT TO THIS AMENDMENT AND WAIVER, AS THOUGH MADE ON AND AS OF
THE DATE HEREOF, OTHER THAN ANY SUCH REPRESENTATIONS OR WARRANTIES THAT, BY
THEIR TERMS, REFER TO A SPECIFIC DATE.

 

SECTION 4.                               AFFIRMATION OF THE COMPANY

 

The Company hereby consents to the amendments and waiver to the Bridge Loan
Agreement effected hereby, and hereby confirms and agrees that, notwithstanding
the effectiveness of this Amendment and Waiver, the obligations of the Company
contained in the Bridge Loan Agreement, as amended hereby, or in any other Loan
Documents to which it is a party are, and shall remain, in full force and effect
and are hereby ratified and confirmed in all respects.

 

SECTION 5.                               REFERENCE TO AND EFFECT ON THE LOAN
DOCUMENTS


 

(a)                                 On and after the effectiveness of this
Amendment and Waiver, each reference in the Bridge Loan Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Bridge Loan Agreement and each reference in the Notes and each of the other Loan
Documents to “the Bridge Loan Agreement”, “thereunder”, “thereof” or words of
like import referring to the Bridge Loan Agreement shall mean and be a reference
to the Bridge Loan Agreement as amended by this Amendment and Waiver.

 


(B)                                THE BRIDGE LOAN AGREEMENT, THE NOTES AND EACH
OF THE OTHER LOAN DOCUMENTS, AS SPECIFICALLY AMENDED BY THIS AMENDMENT AND
WAIVER, ARE AND SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT AND ARE HEREBY IN
ALL RESPECTS RATIFIED AND CONFIRMED.


 


(C)                                 THE EXECUTION, DELIVERY AND EFFECTIVENESS OF
THIS AMENDMENT AND WAIVER SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN,
OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF ANY LENDER OR THE AGENT
UNDER THE BRIDGE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT, NOR CONSTITUTE A
WAIVER OF ANY PROVISION OF THE BRIDGE LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT.

 

SECTION 6.                               COSTS, EXPENSES

 

The Company agrees to pay on demand all costs and expenses of the Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and Waiver and the other
instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Agent) in
accordance with the terms of subsection 9.5 of the Bridge Loan Agreement.

 

SECTION 7.                               EXECUTION IN COUNTERPARTS

 

This Amendment and Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute but one and the same agreement.  Delivery of an executed counterpart
of a signature page to this Amendment and Waiver by telecopier or in “pdf” or
similar format

 

--------------------------------------------------------------------------------


 

by electronic mail shall be effective as delivery of a manually executed
counterpart of this Amendment and Waiver.

 

SECTION 8.                               GOVERNING LAW

 

This Amendment and Waiver shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

[The remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

 

 

 

CAPMARK FINANCIAL GROUP INC.,

 

as the Company

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Acknowledged:

 

CITICORP NORTH AMERICA, INC.,

as the Agent

 

By:

/s/ Michael Schadt

 

 

Name:

Michael Schadt

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

 

Citicorp North America, Inc.,

 

as a Majority Lender

 

 

 

By:

/s/ Michael Schadt

 

 

Name:

Michael Schadt

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

The Royal Bank of Scotland plc,

 

as a Majority Lender

 

 

 

By:

/s/ Michael Fabiano

 

 

Name:

Michael Fabiano

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Credit Suisse, Cayman Islands Branch,
as a Majority Lender

 

 

 

By:

/s/ Didier Siffer

 

 

Name:

Didier Siffer

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Bryan Matthews

 

 

Name:

Bryan Matthews

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank AG, New York,
as a Majority Lender

 

 

 

By:

/s/ Emile Van den Bol

 

 

Name:

Emile Van den Bol

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ R. Chris Jones

 

 

Name:

R. Chris Jones

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

JP Morgan,

 

as a Majority Lender

 

 

 

By:

/s/ John J. Coffey

 

 

Name:

John J. Coffey

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Credit Partners L.P.,
as a Majority Lender

 

 

 

By:

/s/ Caroline Benton

 

 

Name:

Caroline Benton

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


Annex A to

Amendment No. 7 and Waiver to the Bridge Loan Agreement

 

Form of Guarantor Consent

 

CONSENT

 

Reference is made to the Bridge Loan Agreement, dated as of March 23, 2006, as
amended by Amendment No. 1 to the Bridge Loan Agreement, dated as of December 7,
2006, Amendment No. 2 to the Bridge Loan Agreement, dated as of June 30, 2008,
Amendment No. 3 to the Bridge Loan Agreement, dated as of March 23, 2009,
Amendment No. 4 to the Bridge Loan Agreement, dated as of March 24, 2009,
Amendment No. 5 to the Bridge Loan Agreement, dated as of April 9, 2009,
Amendment No. 6 and Waiver to the Bridge Loan Agreement dated as of April 20,
2009 and Amendment No. 7 and Waiver to the Bridge Loan Agreement dated as of
May 8, 2009 among Capmark Financial Group Inc. (the “Company”), the financial
institutions and other institutional lenders party thereto, Citicorp North
America, Inc., as administrative agent for the Lenders and the other agents
party thereto (such Bridge Loan Agreement, as so amended, the “Bridge Loan
Agreement”).

 

Each of the undersigned confirms and agrees that notwithstanding the
effectiveness of the foregoing Amendment No. 7 and Waiver to the Bridge Loan
Agreement, each Loan Document to which such Person is a party is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, in each case as amended by Amendment No. 7 and Waiver to the
Bridge Loan Agreement (in each case, as defined therein).

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

--------------------------------------------------------------------------------


 

 

COMMERCIAL EQUITY INVESTMENTS, INC.,

 

as a Guarantor

 

 

 

By:

/s/ Anne E. Kelly

 

 

Name:

Anne E. Kelly

 

 

Title:

Treasurer

 

 

 

CAPMARK CAPITAL INC.,

 

as a Guarantor

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

President

 

 

 

NET LEASE ACQUISITION LLC,

 

as a Guarantor

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

President

 

 

 

CAPMARK FINANCE INC.,

 

as a Guarantor

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

CAPMARK INVESTMENTS LP,

 

as a Guarantor

 

 

 

By:

/s/ Keith Kooper

 

 

Name:

Keith Kooper

 

 

Title:

President

 

 

 

MORTGAGE INVESTMENTS, LLC,

 

as a Guarantor

 

 

 

By:

/s/ Jay N. Levine

 

 

Name:

Jay N. Levine

 

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

SJM CAP, LLC,

 

as a Guarantor

 

 

 

By:

/s/ Gregory J. McManus

 

 

Name:

Gregory J. McManus

 

 

Title:

President

 

 

 

 

 

CRYSTAL BALL HOLDING OF BERMUDA LIMITED, as a Guarantor

 

 

 

By:

/s/ Peter A. Widmann

 

 

Name:

Peter A. Widmann

 

 

Title:

President

 

--------------------------------------------------------------------------------